                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ADAM LANE, ADC #155843                                                                PLAINTIFF

VS.                               No. 5:18-cv-00305-BRW-JTR

WENDY KELLY, Director,
Arkansas Department of Correction, et al.                                         DEFENDANTS


                                             ORDER

       I have reviewed the Recommended Partial Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Doc. No. 8) and the filed objections (Doc. No. 9). After

carefully considering these documents and making a de novo review of the record in this case, I

approve and adopt the Recommended Partial Disposition in all respects. Lane’s Motion for

Order4 is DENIED to the extent it requests an ex parte temporary restraining order. His request

for preliminary injunctive relief is held in abeyance pending a response from Defendants. I

certify that an in forma pauperis appeal of this ruling would not be taken in good faith.5

       Plaintiff’s Motion for Copies of his December 26, 2018 Declaration (Doc. No. 11) is

GRANTED. Accordingly, the Clerk of the Court is directed to send him a copy of that

declaration (Doc. No. 9) along with this order.

       IT IS SO ORDERED this 9th day of January, 2019.

                                                           /s/ Billy Roy Wilson________________
                                                            UNITED STATES DISTRICT JUDGE




       4
           Doc. No. 4.

       5
        28 U.S.C. § 1915(a)(3).
